                           DANIEL T. HAYWARD
                           Nevada State Bar No. 5986
                       2   LAXALT & NOMURA, LTD.
                       3
                           9790 Gateway Drive, Suite 200
                           Reno, Nevada 89521
                       4   Tel. (775) 322-1170
                           Fax (775) 322-1865
                       5   dhayward@laxalt-nomura.com
                           Attorneys for Defendants
                       6
                           Edward Etkin, and
                       7   Law Offices of Edward Etkin, Esq. PC

                       8                                UNITED STATES DISTRICT COURT

                       9                                       DISTRICT OF NEVADA

                      10   SHANA LEE MCCART-POLLAK,            )                 Case No. 2:17-cv-00042-RFB-CWH
                                                               )
                      11
                                                   Plaintiff,  )
                      12   vs.                                 )
                                                               )
                      13   EDWARD ETKIN, an individual; LAW    )
                           OFFICES OF EDWARD ETKIN, ESQ. PC )
                      14   a New York business entity; DOES I  )
                           Through X; ROE BUSINESS ENTITIES    )
                      15
                           I through X, inclusive,             )
                      16                                       )
                                                   Defendants. )
                      17

                      18                 STIPULATION I JOINT MOTION AND PROPOSED ORDER
                                        REGARDING DUE DATE FOR PLAINTIFF'S OPPOSITION TO
                      19
                                            DEFENDANTS' MOTIONS IN LIMINE (ECF NO. 91)
                      20
                                  Plaintiff Shana Lee McCart-Pollak, in pro per, and Defendants Edward Etkin and the
                      21
                           Law Offices of Edward Etkin, Esq. PC, by and through their undersigned counsel, hereby
                      22
                           stipulate, and jointly move the Court to order, that Plaintiff may have until and including
                      23
                           Tuesday, December 4, 2018 by which to file and serve her Opposition to Defendant's Motions
                      24
                           in Limine (ECF No. 91).
                      25
                                  On November 9, 2018 Defendants filed their Motions in Limine (ECF No. 91). Plaintiff
                      26

                      27
                           has requested an extension oftime until and including Tuesday, December 4, 2018 by which to

                      28
                           respond to the Motions in Limine due to time constraints related to the Thanksgiving Holiday,
LAXALT 8r: NOMURA .
ATTORNEYS AT LAW
9790 GATEWAY DRIVE
SUITE 200
RENO, NEVADA 69521
                           related holiday plans, and her daughter's birthday, as well as the length and scope of the

                       2   Motions in Limine. Defendants have no objection to this request, and note that no trial date or

                       3   pretrial conference has yet been scheduled.

                       4          WHEREFORE, the parties hereby stipulate, and jointly move the Court to order, that

                       5   Plaintiff may have until and including Tuesday, December 4, 2018 by which to file and serve

                       6   her Opposition to Defendant's Motions in Limine (ECF No. 91).

                       7

                       8   DATED this    13th   day ofNovember, 2018.            DATED this   13th   day ofNovember, 2018.
                       9

                      10
                                                                                 Is/ Shana McCart-Pollak
                      11                                                        SHANA McCART-POLLAK
                           Nevada State Bar No. 5986                            524 Blanche Court
                      12   9790 Gateway Drive, Suite 200                        Henderson, Nevada 89052
                           Reno, Nevada 89521                                   Tel. (702) 439-2263
                      13   Tel. (775) 322-1170                                  lotsoflovebuddies@yahoo.com
                           Fax (775) 322-1865                                   Plaintiff in Pro Per
                      14
                           dhayward@laxalt-nomura.com
                      15   Attorneys for Defendants
                           Edward Etkin, and
                      16   Law Offices of Edward Etkin, Esq. PC
                      17

                      18                                                 ORDER

                      19
                                  IT IS SO ORDERED.
                      20

                      21
                                                                         UNITED STATES MAGISTRATE JUDGE
                      22

                      23                     19th day ofNovember, 2018.
                                  DATED this __
                      24

                      25

                      26

                      27

                      28
LAXALT 8: NOMURA.
ATTORNEYS AT LAW
9790 GATEWAY DRIVE
SUITE 200
                                                                            2
RENO . NEVAOA 89521
